666 So.2d 32 (1994)
Glenn C. OWENS
v.
STATE.
CR-92-1233.
Court of Criminal Appeals of Alabama.
September 30, 1994.
Rehearing Denied May 26, 1995.
Glenn C. Owens, pro se.
James H. Evans, Atty. Gen., and Jean Therkelsen, Asst. Atty. Gen., for appellee.

On Return to Remand
McMILLAN, Judge.
We remanded this cause for the trial court to enter specific findings of fact with regard to its dismissal of the appellant's Rule 32, Ala.R.Cr.P., petition. The court has now filed its return, which states, in pertinent part:
The appellant's petition raised the grounds of illegal arrest, lack of jurisdiction due to the alleged illegal arrest, violation of the Mandatory Disposition of Detainers Act, double jeopardy, illegal search and ineffective assistance of counsel. The appellant waived all non-jurisdictional defects with the entry of his guilty plea and any grounds which remained viable were waived by the subsequent voluntary dismissal of his direct appeal. In addition, during an initial review of the petition, the appellant informed the trial court that he did not wish to pursue his claims of illegal arrest and illegal search; further, he offered no showing with regard to his claim of ineffective assistance of counsel. As the grounds stated by the appellant were or should have been known to him and are not newly discovered evidence, they are precluded from review in a Rule 32, A.R.Cr.P. proceeding.
A review of the record reveals that the appellant failed to state a claim with regard to the original grounds of speedy trial and ineffective assistance of counsel. As set out heretofore, the trial court properly found that the remaining grounds were precluded. Therefore, the trial court's dismissal of the petition on procedural grounds is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.